                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATHANIEL HILL,                                         No. 4:19-CV-00441

                 Plaintiff.                             (Judge Brann)

        v.                                              (Magistrate Judge Carlson)

TROOPER T.R. HAVENS and
TROOPER DAMMER,

                 Defendant.

                                         ORDER

                                      APRIL 4, 2019

        On March 13, 2019, Magistrate Judge Martin C. Carlson recommended

dismissing Nathaniel Hill’s complaint. No timely objections were filed to that

Report and Recommendation, which this Court has reviewed. Finding no clear error

on the face of the record, IT IS HEREBY ORDERED that:

   1.        The Report and Recommendation, ECF No. 4, is ADOPTED;

   2.        Mr. Hill’s Complaint, ECF No. 1, is DISMISSED; and

   3.        The Clerk of Court is directed to close this case.


                                                  BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge
